DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to applicants’ amendment and response received November 5, 2021.  Claims 1, 2, 6, 7, 11, 14, 23-27, 29, and 31-33 are currently pending.


Claim Rejections - 35 USC § 102


All rejections set forth in the previous action under U.S.C. 102 are withdrawn in view of applicants’ amendment and response.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 11, 14, 23, 24, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, US 2017/0100318.
Wang et al teach a skin lightening composition comprising 2.88% surfactant mixture, 5.5% ethanol, 0.88% polyaminopropyl biguanide, 0.88% benzyl alcohol, 0.19% acrylate crosspolymer, and 43.75% water (¶228, example 7), wherein the composition may be applied to the skin using an applicator (e.g. impregnated pad, wipe, or swab ¶123) for a period of less than 5 minutes (¶123), and may be applied twice a day or more frequently (¶188).  Acrylate polymers are preferred, as indicated above, and suitable acrylate polymers are polyacrylic acids (¶148), and so it would have been obvious for one of ordinary skill in the art to use a polyacrylic acid in example 7 above with confidence of forming an effective skin lightening composition.  With respect to claim 14, compositions containing ethanol will be subject to some evaporation.
With respect to claim 23, glycerol may be added to these compositions as a hydrotrope, moisturizer, or humectant (¶173 and 175), and as ethanol, also a hydrotropes is present at approximately 5% of the composition, it would be obvious to use this amount for glycerol as well.
With respect to claim 24, polysorbate 80 is a suitable surfactant of the invention (¶80).
The examiner acknowledges the reference is not drawn to removing spores, but the composition is applied and removed from the skin precisely as claimed, and so the examiner maintains the composition of the reference will be at least as effective as the broadly claimed composition.
With respect to the log 10 reduction of spores versus water alone, while the examiner does not know how much reduction of spores is achieved by water alone, and applicants do not provide this information, the claimed invention requires three active ingredients:
1)	any surfactant without limitation, and the reference teaches surfactants;
2)	well-known thickeners, such as polyacrylic acid, also taught by the reference; and
3) 	CHG or PHMB….common antimicrobials, and taught by the reference.
If this broadly claimed composition achieves the claimed amount of spore removal, the examiner maintains so does the composition of the reference, whether it is specifically drawn to spore removal or not.

Claims 1, 2, 6, 7, 11, 14, 23, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over MacGregor, US 2009/0069436.
MacGregor teaches a surgical hand rub comprising 6% surfactant, 1% PHMB, additional cationic antimicrobials, 2% glycerol, and the balance water (¶93, composition 2).  Polyacrylic acids are preferred film-forming compounds of the invention (¶21-30) and so it would have been obvious for one of ordinary skill in the art to use a polyacrylic acid in composition 2 above with confidence of forming an effective surgical scrub.
 With respect to claim 14, compositions containing alcohol will be subject to some evaporation.   
With respect to claims 23 and 33, C1-6 alcohols and glycerol may be present in preferred amounts of from 0.5-8% (¶30 and 42).
With respect to claim 26, PHMB may be present in an amount between 0.001 to 5% (¶9).
With respect to the log 10 reduction of spores versus water alone, while the examiner does not know how much reduction of spores is achieved by water alone, and applicants do not provide this information, as the composition is specifically designed to kill pathogens on skin prior to surgical procedures, the examiner maintains the composition of the reference will be at least as effective as the broadly claimed composition.

Claims 1, 2, 6, 7, 11, 14, 23-27, 29, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al, US 2007/0020342.
Modak et al teach a disinfectant soap comprising 14% ethanol, 5% surfactant mixture (also serves as an emulsifier), 0.75% PHMB, 2% glycerin, and the balance water (¶136), wherein the soap is applied to the skin, rubbed for 30 seconds and rinsed (¶236).  Another disinfecting handwashing formulation comprises carbomer, but does not include triclosan (¶140).  Suitable thickeners of the invention include alginic acid, carrageenan, and xanthan gum (¶28), and preferred antimicrobial agents are chlorhexidine gluconate (¶147).  It would have been obvious for one of ordinary skill in the art to add carbomer, or any other well-known thickener, as well as well-known antimicrobial agents to the formulation above as the reference teaches these components as suitable thickeners and preferred antimicrobials of the invention.  Note that surfactants may be added to these compositions in amounts as low as 0.05%, and suitable surfactants of the invention include fatty acids of sorbitan and EO/PO copolymers (¶35).  With respect to whether or not spores are removed from the skin, as the soap contemplates the same components claimed, one of ordinary skill would expect the soap to be at least as effective as the composition claimed.  With respect to claim 14, product dispensed from a wipe will evaporate, particularly a composition which is 14% ethanol.
Applicants have traversed this rejection on the grounds that no example contains the thickener and antimicrobial claimed free of triclosan, and this is true.  The claimed invention requires three active ingredients:
1)	any surfactant without limitation, and the reference teaches surfactants;
2)	well-known thickeners, such as polyacrylic acid, also taught by the reference; and
3) 	CHG or PHMB….common antimicrobials, and taught by the reference.
It is not inventive to add a well-known thickener, well-known antimicrobial agent, and any surfactant together to form a composition.
With respect to the log 10 reduction of spores versus water alone, while the examiner does not know how much reduction of spores is achieved by water alone, and applicants do not provide this information, as the composition is specifically drawn to an antimicrobial composition for use on the skin, the examiner maintains the composition of the reference will be at least as effective as the broadly claimed composition.

Claims 1, 2, 6, 7, 11, 14, 23, 27, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Kritzler, US 2011/0117048.
Kritzler teaches a composition for application to the skin for the express purpose of killing microorganisms (see abstract).  An example of such a composition comprises 1% chlorhexidine gluconate, 10% ethanol, 2% surfactant 2% glycerol, 0.9% carbomer, and the balance water (¶48, example 7).  Note that while this example contains two biocides, CHG and phenoxyethanol, the reference contemplates compositions containing CHG alone (see abstract and claim 60), and so it would have been obvious for one of ordinary skill in the art to formulate example 7 without phenoxyethanol with a reasonable expectation of forming an effective skin disinfectant. With respect to claim 14, some of the composition will evaporate, particularly a composition which is 10% ethanol.
With respect to the log 10 reduction of spores versus water alone, while the examiner does not know how much reduction of spores is achieved by water alone, and applicants do not provide this information, as the composition is specifically drawn to an antimicrobial composition for use on the skin, the examiner maintains the composition of the reference will be at least as effective as the broadly claimed composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761